DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 12/11/2020.  Claims 1-24 are pending.  Claims 22-24 stand withdrawn, claims 1 and 13 have been amended, no claims have been added and no claims have been canceled.
	The drawings were objected to for minor informalities.  Applicant has submitted replacement drawings to amend and correct the identified informalities and, therefore, the corresponding objections have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 10-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya (U.S. Patent Pub. No. 2014/0189187) in view of Lou (U.S. Patent Pub. No. 2014/0250253) in further view of Sastry (U.S. Patent Pub. No. 2014/0137231).
Regarding claim 1, Acharya teaches a system for protection of one or more isolated memory regions, the system comprising: one or more processors (having one or more processors and various other types of circuits and components – [0057]); 
a system memory coupled to the one or more processors (SoCs 812 and 812 a of devices 800 and 800 a are generally illustrative of an SoC architecture employing an x86-based CPU, although it is not limited to such CPUs; another widely-used processor architecture employs a CPU with one or more ARM-based cores – [0064];  see processing cores via Fig. 8-9), 
one or more isolated memory region (IMR) enforcement circuits (PCI/ISOF fabric/architecture and OCD/ARM fabric/ecosystem comprising IPs – see Figs. 8-9), each IMR enforcement circuit to (generally, facilitating transactions originating at an IP coupled to PCI-based fabric target to an IP coupled to OCP/AHB-based fabric (i.e. example ARM ecosystem) – [0029]-[0035]; see Figs. 2-4 and Figs. 8-9): 
determine, responsive to a memory access request from a requesting one of multiple distinct circuitry components coupled to the system memory (transactions originating at an IP coupled to PCI-based fabric 104 targeted to an IP coupled to OCP/AHB-based fabric), whether a target address specified by the memory access request satisfies a defined address range associated with the IMR enforcement circuit (determination is made to whether the address for the transaction falls within one or more predefined address ranges – [0029]); note, for example, reads/writes are pipelined from PCI (being IOSF – [0031]-[0032]) to OCP/AHB (being ARM ecosystem) – [0033]-[0034]); 
responsive to a determination that the specified target address satisfies the defined address range (if the address is within a specified address range, the writes are streamed or pipelined – [0030]) and forward the memory access request for performance (if the address is within a specified address range, the writes are streamed or pipelined – [0030]).
	While Acharya teaches isolated memory circuitry associated with desperate memory fabrics in communication (ARM/non-ARM/OCP/AHB/PCI/IOSF/etc.) and corresponding IPs – [0031]-[0035]), Acharya may not necessarily teach one or more isolated memory region (IMR) enforcement circuits (i.e. ARM/non-ARM/OCP/AHB/PCI/IOSF/etc.) including a quantity of isolated memory regions (IMRs).
	Lou teaches the system memory including a quantity of isolated memory regions (IMRs) (IA environment (i.e. Intel’s architectural environment such as PCIe – Lou; [0024]; similarly described in Acharya) may include a CPU 16, a memory 18, an IAF IA fabric 20, an IAD IA device 28, and an IAD 30 - Lou; [0020]; in typical arrangements, the Non-IA system (for example ARM ecosystem) – Lou; [0020]; similarly described in Acharya) has its own memory/IO/interruption scheme conventions that are different from the IA system – Lou; [0023]).
(Lou; [0020]).  Lou further provides techniques which can be employed to reuse Intellectual Property (IP) devices in a different ecosystem, which can have a different central processing unit (CPU) core/memory/interrupt architecture, different fabric/bus architecture, and/or a different device enumeration model, etc. (Lou; [0013]).  The provided integrated architecture helps improve the reusability, performance, and even power consumption. In general, the architecture can offer a more integrated and interactive heterogeneous system.  (Lou; [0024]).
Acharya and Lou may not necessarily teach responsive to a determination that the specified target address satisfies the defined range, determine based at least in part on one or more permission registers of the IMR enforcement circuit, whether the requesting one circuitry component is allowed to access the specified target address in a manner indicated by the memory access request; and responsive to the requesting one circuitry component is allowed to access the specified target address in the indicated manner and otherwise prevent the memory access request.
Sastry teaches determine, based at least in part on one or more permission registers of the IMR enforcement circuit, whether the requesting one circuitry component is allowed to access the specified target address in a manner indicated by the memory access request (the policy enforcer may be configured to evaluate security attributes in an incoming transaction and its requested action (e.g., read or write) and based on the specified permissions allow or deny access to the asset within the IP block; the policy enforcer may include read, write and control policy registers; the read and write policy registers contain permissions for read and write transactions, respectively – [0018]); responsive to the requesting one circuitry component is allowed to access the specified target address in the indicated manner (based on the specified permissions allow or deny access to the asset within the IP block – [0018]); and 
otherwise prevent the memory access request (based on the specified permissions allow or deny access to the asset within the IP block – [0018]; i.e. prevent the access from proceeding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sastry’s policy enforcement control registers to evaluate incoming transaction permissions with Acharya and Lou in order to “provide a mechanism to allow access control requirements for an IP block to be configured during SoC integration time by providing access control functionality independently of the IP block.”  Sastry further explains a SoC designer can “provide access control for an IP block” and “incorporate any manner of IP block into the SoC and provide access control policies without the need to re-design the IP block.”  “The AC plug-in acts as a gatekeeper to protect against unauthorized accesses by SoC agents to assets within the IP block.”  “The overall objective of the plug-in is to provide flexibility to configure assets and an access control policy as per the requirements of the SoC.”  (Sastry; [0012]).
responsive to a determination that the specified target address satisfies the defined range (determination is made to whether the address for the transaction falls within one or more predefined address ranges – Acharya; [0029]); note, for example, reads/writes are pipelined from PCI (being IOSF – Acharya; [0031]-[0032]) to OCP/AHB (being ARM ecosystem) – Acharya; [0033]-[0034]), determine based at least in part on one or more permission registers of the IMR enforcement circuit, whether the requesting one circuitry component is allowed to access the specified target address in a manner indicated by the memory access request (perform a second/next step to verify permission to access based on the specified permissions (following whether the address is within the specified range) allow or deny access to the asset within the IP block – Sastry; [0018]; one of ordinary skill in the art before the effective filing date of the claimed invention would verify memory access requests permissions prior to allowing access in order to protect against unauthorized attempted accesses – Sastry; [0012]) and 
otherwise prevent the memory access request (upon the determination that the memory access falls within the specified range, taught by Acharya, and after the determination the access does not have permission, as taught by Sastry, deny access (i.e. prevent the transaction from proceeding)).

Regarding claim 13, claim 13 comprises the same or similar language as claim 1 and is, therefore, rejected for the same or similar reasons.

Regarding claim 2, Acharya, Lou and Sastry teach wherein one of the one or more IMR enforcement circuits includes configuration registers to store one or more memory addresses that define the address range associated with the one IMR enforcement circuit (one or more sets of registers (e.g., 1, 2, 4, etc.) are used to defined the start and end addresses of each address range – Acharya; [0029]).  

Regarding claim 14, claim 14 comprises the same or similar language as claim 2 and is, therefore, rejected for the same or similar reasons.

Regarding claim 3, Acharya, Lou and Sastry teach wherein the one or more memory addresses that define the address range associated with the one IMR enforcement circuit are stored in the configuration registers (one or more sets of registers (e.g., 1, 2, 4, etc.) are used to defined the start and end addresses of each address range – Acharya; [0029]) during initialization of the system (a system initialization sequence; where the Non-IA devices are enumerated by retrieving data from the ECA; the address mapping and interrupt mapping is calculated; the ATA and the ITA is configured by writing to the ECA; the corresponding drivers of the Non-IA devices are loaded – Lou; [0031]).  

Regarding claim 15, claim 15 comprises the same or similar language as claim 3 and is, therefore, rejected for the same or similar reasons.

Regarding claim 4, Acharya, Lou and Sastry teach wherein the one or more memory addresses that define the address range associated with the one IMR enforcement circuit are stored in the configuration registers (one or more sets of registers (e.g., 1, 2, 4, etc.) are used to defined the start and end addresses of each address range – Acharya; [0029]) prior to execution of the operating system by the one or more processors(a system initialization sequence; where the Non-IA devices are enumerated by retrieving data from the ECA; the address mapping and interrupt mapping is calculated; the ATA and the ITA is configured by writing to the ECA; the corresponding drivers of the Non-IA devices are loaded – Lou; [0031]).  

Regarding claim 16, claim 16 comprises the same or similar language as claim 4 and is, therefore, rejected for the same or similar reasons.

Regarding claim 6, Acharya, Lou and Sastry teach wherein the one or more permission registers of the IMR enforcement circuit (the policy enforcer may be configured to evaluate security attributes in an incoming transaction and its requested action (e.g., read or write) and based on the specified permissions allow or deny access to the asset within the IP block; the policy enforcer may include read, write and control policy registers; the read and write policy registers contain permissions for read and write transactions, respectively – Sastry; [0018]) store an identifier for each of one or more of the multiple distinct circuitry components that are allowed to access addresses within the defined address range associated with the IMR enforcement circuit (SAI accompanying the transaction serves as an index to the appropriate policy register; in one embodiment 32-bit read and write policy registers may be present in which a logic one value indicates access is allowed and a logic 0 value indicates access is denied for the corresponding identifier – Sastry; [0019]).  

Regarding claim 18, claim 18 comprises the same or similar language as claim 6 and is, therefore, rejected for the same or similar reasons.

Regarding claim 10, Acharya, Lou and Sastry teach wherein to prevent the memory access request includes to cause the system to generate one or more error messages in response to the memory access request (if an initiator agent does not have the proper security attributes (as identified via its SAI information forwarded with its access message), the transaction is denied, and in some embodiments a corresponding message can be returned to the initiator agent – Sastry; [0015]).  

Regarding claim 11, Acharya, Lou and Sastry teach further comprising one or more subsystems that each includes one of the one or more IMR enforcement circuits (IPs 1-3 in North Complex, #826 – Achraya; Fig. 8-9) and a defined trusted computing boundary (ARM-ecosystem fabric – Achraya; [0034]; see Fig. 8-9).  

Regarding claim 12, Acharya, Lou and Sastry teach further comprising one or more subsystems that each includes one of the one or more IMR enforcement circuits (IPs 1-3 in North complex, #826 – Achraya; Fig. 8-9) and a defined memory map (system 10 can also provide for an intelligent memory/IO mapping (iMEM) and an intelligent interrupt delivery (TINT); in typical arrangements, the Non-IA system has its own memory/IO/interruption scheme conventions that are different from the IA system; for the iMEM and iINT features, two options can be supported by the architecture of the present disclosure; the first option (IA Priority) allows the system to map the Non-IA convention to the IA convention if the two environments use compatible IP devices; the second option (Non-IA Priority) can still use the Non-IA convention – Lou; [0023]-[0024]).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya (U.S. Patent Pub. No. 2014/0189187) in view of Lou (U.S. Patent Pub. No. 2014/0250253) in view of Sastry (U.S. Patent Pub. No. 2014/0137231) in further view of NPL-McKeen’s “Innovative Instructions and Software Model for Isolated Execution.”
Regarding claim 5, Acharya, Lou and Sastry teach wherein memory addresses corresponding to the quantity of IMRs (one or more sets of registers (e.g., 1, 2, 4, etc.) are used to defined the start and end addresses of each address range – Acharya; [0029]).  
	Acharya, Lou and Sastry may not necessarily teach wherein the memory addresses corresponding to the IMRs are unavailable for use by the operating system.
NPL-McKeen teaches memory addresses corresponding to the IMRs are unavailable for use by the operating system (the secure application on open platforms enables applications to execute with confidentiality and integrity in the native OS environment; it does this by providing ISA extensions for generating hardware enforceable containers at a granularity determined by the developer; these containers while opaque to the operating system are managed by the OS – pg. 1: Abstract; Intel’s SGX, a set of new instructions and memory access changes added to the Intel architecture; these extensions allow an application to instantiate a protected container, referred to as an enclave; an enclave is a protected area in the application’s address space (see; Figure 1) which provides confidentiality and integrity even in the presence of privileged malware; attempted accesses to the enclave memory area from software not resident in the enclave are prevented even from privileged software such as virtual machine monitors, BIOS, or operating systems – Introduction; pgs. 1-2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Acharya, Lou and Sastry with NPL-McKeen’s model for isolated execution to further elaborate that once a protected region is established, only software with authorization may access said region and that region is protected against all external software access.  (NPL-McKeen; pg. 2: para. 1).  Further, “the enclave environment offers scalability and performance associated with execution on the main CPU of an open platform” (i.e. associated with PCI/IOSF, see claims 7-8 regarding flexible/fixed memory mapping). (NPL-McKeen: pg. 2: para. 2).
	
	Regarding claim 17, claim 17 comprises the same or similar language as claim 5 and is, therefore, rejected for the same or similar reasons.

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya (U.S. Patent Pub. No. 2014/0189187) in view of Lou (U.S. Patent Pub. No. 2014/0250253) in view of Sastry (U.S. Patent Pub. No. 2014/0137231) in view of Chhabra (U.S. Patent Pub. No. 2015/0089173) in view of NPL-ruhalde’s response in “ARM-Confused Over Memory Mapping” in further view of Fleming (U.S. Patent Pub. No. 2013/0086287).
Regarding claim 7, Acharya, Lou and Sastry teach a system comprising various circuitry components/memory fabrics in communication (transactions originating at an IP coupled to PCI-based fabric 104 targeted to an IP coupled to OCP/AHB-based fabric – Acharya; [0029]; reads/writes are pipelined from PCI (being IOSF – [0031]-[0032]) to OCP/AHB (being ARM ecosystem – [0033]-[0034]).
	Acharya, Lou and Sastry may not necessarily teach wherein one of the system memory includes a flexible memory map (i.e. Intel Architecture (IA)/enclave/PCI/IOSF/etc.), wherein one circuitry component is associated with a first fixed memory map (i.e. non-IA/OCD/ARM/etc.) and one of the one or more IMR enforcement circuits is further to cause the flexible memory map to emulate the first fixed memory map associated with the requesting one circuitry.
	Chhabra teaches wherein system memory of IA (Intel’s architecture)/IOSF/PCI/enclave/etc. includes/is associated with a flexible memory map (a central processing unit (CPU) that supports secure memory repartitioning of secure enclaves (i.e. example of trust domain regions, such as IAs/IOSF/PCI/enclave architecture) permits BIOS to reserve a range of memory called Processor Reserved Memory (PRM) – [0042]; the flexible EPC allows dynamic repartitioning of the EPC by providing an OS with conversion instructions to move EPC memory between secure and non-secure memory – [0043]; SoC includes 2 cores; cores may conform to an Instruction Set Architecture, such as a processor having the Intel® Architecture Core™, an Advanced Micro Devices, Inc. (AMD) processor, a MIPS-based processor, an ARM-based processor design, or a customer thereof, as well as their licensees or adopters; interconnect includes an on-chip interconnect, such as an IOSF, AMBA, or other interconnects discussed above, which can implement one or more aspects of the described disclosure – [0191]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chhabra with Acharya, Lou, Sastry to illustrate the dynamics/architecture of the memory mapping which may be associated with IA/PCI/IOSF/etc.
	NPL-ruhalde teaches wherein system memory of non-IA/ARM/OCD/etc. ecosystem includes/is associated with a fixed memory map (you can't remap peripherals in ARM processor, all peripheral devices correspond to fixed positions in memory map. Even registers are mapped to internal RAM memory that has permanent fixed positions. The only things you can remap are memory devices like SRAM, FLASH, etc. via FSMC or similar core feature. You can however remap a memory mapped add-on custom peripheral that is not part of the core itself, lets say a hard disk controller for instance, but what is inside ARM core its fixed. – pg. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of NPL-ruhalde with 
Acharya, Lou, Sastry, Chhabra and NPL-ruhalde may not necessarily teach to cause the flexible memory map to emulate the first fixed memory map associated with the requesting one circuitry component
	Fleming teaches to cause the flexible memory map to emulate the first fixed memory map associated with the requesting one circuitry component (an embodiment integrates non-PCI compliant devices with PCI compliant operating systems; a fabric system mimics the behavior of real PCI;  When non-PCI compliant devices do not know how to respond to PCI enumeration, embodiments provide a PCI enumeration reply and thus emulate a reply that would typically come from a PCI compliant device through firmware running on a micro-controller – [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Acharya, Lou, Sastry, Chhabra and NPL-ruhalde with Fleming because it further “allows system designers to incorporate non-standard fabric structures with the benefit of still using robust and mature PCI infrastructure found in modern PCI compliant operating systems.”  “Embodiments allow a PCI compliant OS to discover a non-PCI compliant device, all transparently to the OS.”  “More generally, embodiments allow an operating system compliant with a first standard (but not a second standard) to discover and communicate with a device that is non-compliant with the first standard (but possibly is compliant with the second standard).”  “Instead of customizing OSs to work with different devices one can use an (Fleming; [0032]).

Regarding claim 19, claim 19 comprises the same or similar language as claim 7 and is, therefore, rejected for the same or similar reasons.

	Regarding claim 8, claim 8 comprises the same or similar language as claim 7 and is, therefore, rejected for the same or similar reasons.  Note, the emulation of non-PCI devices is not just limited to a single “non-PCI compliment device.”  Fleming teaches multiple “devices,” when non-PCI compliant, may be incorporate and provide a PCI enumeration reply and thus emulate a reply that would typically come from a PCI compliant device through firmware running on a micro-controller.  (Fleming; [0032]).

	Regarding claim 20, claim 20 comprises the same or similar language as claim 8 and is, therefore, rejected for the same or similar reasons.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya (U.S. Patent Pub. No. 2014/0189187) in view of Lou (U.S. Patent Pub. No. 2014/0250253) in view of Sastry (U.S. Patent Pub. No. 2014/0137231) in further view of Fleming (U.S. Patent Pub. No. 2013/0086287).
Regarding claim 9, Acharya, Lou and Sastry teach wherein the quantity of IMRs includes a first quantity of IMRs available for use of the requesting one circuitry component (IPs 1-3 in North complex, #826 – Achraya; Fig. 8-9), wherein the requesting one circuitry component is designed to utilize a distinct second quantity of IMRs that is greater than the first quantity (IPs. 5-11 in South Complex – Achraya; Fig. 8-9), and wherein the one or more IMR enforcement circuits are configured to emulate the distinct second quantity of IMRs for use by the requesting one circuitry component (an embodiment integrates non-PCI compliant devices with PCI compliant operating systems; a fabric system mimics the behavior of real PCI;  When non-PCI compliant devices do not know how to respond to PCI enumeration, embodiments provide a PCI enumeration reply and thus emulate a reply that would typically come from a PCI compliant device through firmware running on a micro-controller – [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Acharya, Lou and Sastry with Fleming because it further “allows system designers to incorporate non-standard fabric structures with the benefit of still using robust and mature PCI infrastructure found in modern PCI compliant operating systems.”  “Embodiments allow a PCI compliant OS to discover a non-PCI compliant device, all transparently to the OS.”  “More generally, embodiments allow an operating system compliant with a first standard (but not a second standard) to discover and communicate with a device that is non-compliant with the first standard (but possibly is compliant with the second standard).”  “Instead of customizing OSs to work with different devices one can use an off-the-shelf shrink-wrap PCI compliant OS to work with numerous devices (which are not PCI compliant).” (Fleming; [0032]).

	Regarding claim 21, claim 21 comprises the same or similar language as claim 9 and is, therefore, rejected for the same or similar reasons.

Response to Arguments
Applicant’s arguments, see 12-16, filed 12/11/2020, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sastry (U.S. Patent Pub. No. 2014/0137231).
Sastry teaches determine, based at least in part on one or more permission registers of the IMR enforcement circuit, whether the requesting one circuitry component is allowed to access the specified target address in a manner indicated by the memory access request (the policy enforcer may be configured to evaluate security attributes in an incoming transaction and its requested action (e.g., read or write) and based on the specified permissions allow or deny access to the asset within the IP block; the policy enforcer may include read, write and control policy registers; the read and write policy registers contain permissions for read and write transactions, respectively – [0018]); responsive to the requesting one circuitry component is allowed to access the specified target address in the indicated manner (based on the specified permissions allow or deny access to the asset within the IP block – [0018]); and 
otherwise prevent the memory access request (based on the specified permissions allow or deny access to the asset within the IP block – [0018]; i.e. prevent the access from proceeding).
(Sastry; [0012]).
Therefore, Acharya, Lou and Sastry teach responsive to a determination that the specified target address satisfies the defined range (determination is made to whether the address for the transaction falls within one or more predefined address ranges – Acharya; [0029]); note, for example, reads/writes are pipelined from PCI (being IOSF – Acharya; [0031]-[0032]) to OCP/AHB (being ARM ecosystem) – Acharya; [0033]-[0034]), determine based at least in part on one or more permission registers of the IMR enforcement circuit, whether the requesting one circuitry component is allowed to access the specified target address in a manner indicated by the memory access request (perform a second/next step to verify permission to access based on the specified permissions (following whether the address is within the specified range) allow or deny access to the asset within the IP block – Sastry; [0018]; one of ordinary skill in the art before the effective filing date of the claimed invention would verify memory access requests permissions prior to allowing access in order to protect against unauthorized attempted accesses – Sastry; [0012]) and 
otherwise prevent the memory access request (upon the determination that the memory access falls within the specified range, taught by Acharya, and after the determination the access does not have permission, as taught by Sastry, deny access (i.e. prevent the transaction from proceeding)).
Applicant attempts to distinguish the prior art of record that, upon determination that the address of the memory access request does not fall within the predefined address range, the memory access is prevented.  However, as currently presented, such restriction is not required.  The claim limitation reads, “responsive to a determination that the specified target address satisfies the defined address range and that the requesting one circuitry component is allowed to access the specified target address in the indicated manner, forward the memory access request for performance, and otherwise prevent the memory access request.”
A reasonable interpretation of the claims as currently presented provide upon determination that the address of the memory access request falls within the predefined range and upon determination that the memory access request does not have permission to access said memory request, access is prevented.  Prevention of the memory access request upon determining that the address of the memory access request does not fall within the predefined range is not a requirement of the claim language as currently presented.  “Otherwise preventing the memory access request” allows for a number of various scenarios in which the memory access request may be .   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON W BLUST/Primary Examiner, Art Unit 2137